Motion granted insofar as to permit the appeal from order of October 14, 1959, to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on con*761dition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and flies 6 typewritten or 19 mimeographed copies of' appellant’s points, together with the original record, with this court on or before February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. Miss Florence M. Kelley of 100 Centre Street, New York, N. Y., is assigned as counsel for the appellant for the purposes of the appeal. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.